DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Arguments
Examiner incorporates herein previous Examiner Response to Arguments.
On page 9 of the Remarks, Applicant contends, “Therefore, one of skill in the art would have found He’s BV refinement technique different from the alleged MV refinement that the Office claims to have been taught by He.”  (emphasis added).  Applicant also contends, “nowhere does He disclose or even suggest the DMVR technique.”  Examiner disagrees and finds it confounding that Applicant can quote a paragraph from He in which the term, “MV refinement” is mentioned twice and somehow completely ignore it.  Remarks, 9.  
Other claims are not argued separately.  Remarks, 8–9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim 1, 2, 4, 5, 8–11, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1) and He (US 2017/0289566 A1).
Regarding claim 1, the combination of Panusopone and He teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a first video block of a video and a bitstream of the video, that a coding mode is applied for the first video block (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”); deriving, based on the coding mode, an original motion information for the first video block (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks; To save bits, Examiner notes both intra and inter coding utilizes either intra-frame displacement or inter-frame displacement (i.e. motion information) for coding the blocks; Where the block is intra-coded, the motion information could be null or replaced with the intra-frame displacement vector, called a block vector; see Applicant’s original claim 2); generating, prediction samples based on the original motion information, wherein in response to the coding mode being an intra-block copy (IBC) mode, the prediction samples are derived without refining process of a Decoder-side Motion Vector Refinement (DMVR) technique, or in response to the coding mode being an inter mode, the prediction samples are derived with the refining process of the DMVR technique (Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either either intra coded blocks or inter coded blocks; Examiner finds it inherent that a block can only be coded using one coding mode); and performing the conversion based on the prediction samples (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks), wherein in response to the DMVR technique being applied, a refined motion vector for the first video block is derived based on a cost calculation between prediction samples of the first video block in different reference pictures of the first video block (Panusopone, ¶ 0057:  teaches DMVR includes refining a motion vector to best predict the current block; Examiner notes the skilled artisan interprets best match to be based on a cost metric such as those described in Panusopone, ¶ 0085; Panusopone does not explicitly teach that DMVR uses a cost metric for choosing the best refinement, although such a fact is probably inherent; In any event, He, ¶ 0218:  teaches motion vector refinement candidates are selected based on rate-distortion cost).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, with those of He, because both references are drawn to the same field of endeavor and because He provides further details on the characteristics of IntraBC mode as more generally described in Panusopone.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone and He used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein in response to the coding mode being the IBC mode, the prediction samples are derived based on sample values from a same video slice with the first video block, and wherein the sample values are determined by block vectors (Examiner finds this claim simply recites the definition of IntraBC mode; While Panusopone does not explicitly teach that IBC uses block vectors, such a fact is likely inherent; In any event, He, ¶ 0005:  explains intra-block copy mode utilizes block vectors, as opposed to motion vectors).
Regarding claim 4, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the cost calculation is based on a sum of absolute difference (SAD) (Panusopone, ¶ 0085:  teaches matching cost metrics can include SAD and RDO; Examiner finds, based on this teaching, that the skilled would find it obvious to use SAD as the cost metric for He’s motion vector refinement).
Regarding claim 5, the combination of Panusopone and He teaches or suggests the method of claim 1, further comprising:  in response to at least one of reference pictures of the first video block is a current picture which includes the first video block, excluding applying the DMVR technique for the first video block (Examiner notes that this is a definitional claim that explains, quite obviously, that a current block that is coded using a block from the current picture, is intra-predicted; Intra-predicted means there cannot be a motion vector, as motion is only possible between temporal frames (inter-prediction); for support, see Panusopone, ¶ 0046; see also He, ¶ 0103:  teaching, “Intra block copy uses the already reconstructed pixels in 
Regarding claim 8, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the conversion includes encoding the first video block into the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Regarding claim 9, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the conversion includes decoding the first video block from the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Claim 10 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16
Claim 17 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).
Li, et al., “Combining directional intra prediction and intra block copy with block partition for HEVC,” 2016 IEEE International Conference on Image .

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481